UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: JUNE 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 001-14783 STATE BANCORP, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-2846511 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) TWO JERICHO PLAZA, JERICHO, NEW YORK 11753 (Address of principal executive offices)(Zip Code) (516) 465-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] As of July 23, 2010, there were 16,659,312 shares of registrant’s Common Stock outstanding. STATE BANCORP, INC. Form 10-Q For the Quarterly Period Ended June 30, 2010 Table of Contents Page PART I Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) – June 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) (Unaudited) for the Six Months Ended June 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II Item 1. Legal Proceedings 38 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 PART I ITEM 1.- FINANCIAL STATEMENTS STATE BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2010 and December 31, 2009 (in thousands, except share and per share data) June 30, 2010 December 31, 2009 ASSETS: Cash and due from banks $ $ Securities available for sale - at estimated fair value Federal Home Loan Bank and other restricted stock Loans (net of allowance for loan losses of $31,259 in 2010 and $28,711 in 2009) Loans held for sale Bank premises and equipment - net Bank owned life insurance Net deferred income taxes Receivable - securities sales - Prepaid FDIC assessment Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits: Demand $ $ Savings Time Total deposits Other temporary borrowings Senior unsecured debt Junior subordinated debentures Payable - securities purchases - Other accrued expenses and liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value, authorized 250,000 shares; 36,842 shares issued and outstanding; liquidation preference of $36,842 Common stock, $0.01 par value, authorized 50,000,000 shares; issued 17,479,978 shares in 2010 and 17,297,546 shares in 2009; outstanding 16,656,959 shares in 2010 and 16,331,862 shares in 2009 Warrant Surplus Retained deficit ) ) Treasury stock (823,019 shares in 2010 and 965,684 shares in 2009) ) ) Accumulated other comprehensive income (net of taxes of $4,247 in 2010 and $4,150 in 2009) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 STATE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three and Six Months Ended June 30, 2010 and 2009 (in thousands, except per share data) Three Months Six Months INTEREST INCOME: Interest and fees on loans $ Federal funds sold and securities purchased under agreements to resell 2 5 2 6 Securities available for sale - taxable Securities available for sale - tax-exempt 27 17 54 51 Dividends on Federal Home Loan Bank and other restricted stock 28 28 63 39 Total interest income INTEREST EXPENSE: Deposits Temporary borrowings 16 29 48 64 Senior unsecured debt Subordinated notes - - Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME: Service charges on deposit accounts Other-than-temporary impairment losses on securities - - - ) Net gains on sales of securities Income from bank owned life insurance Other operating income Total non-interest income ) Income before operating expenses OPERATING EXPENSES: Salaries and other employeebenefits Occupancy Equipment Marketing and advertising FDIC and NYS assessment Other operating expenses Total operating expenses INCOME (LOSS) BEFORE INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) ) Preferred dividends and accretion NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) NET INCOME (LOSS) PER COMMON SHARE - BASIC $ ) NET INCOME (LOSS) PER COMMON SHARE - DILUTED $ ) See accompanying notes to unaudited condensed consolidated financial statements. 2 STATE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2010 and 2009 (in thousands) Six Months OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Depreciation and amortization of bank premises and equipment Amortization of net premium on securities Deferred income tax expense (benefit) ) Other-than-temporary impairment losses on securities recognized in earnings - Net gains on sales of securities ) ) Income from bank owned life insurance ) ) Change in fair value of derivative contracts 80 Stock-based compensation expense Directors' stock plan expense 53 68 Net payments and proceeds from sales of loans held for sale Decrease (increase) in other assets ) Decrease in prepaid FDIC assessment - (Decrease) increase in other accrued expenses and other liabilities ) Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from sales of securities available for sale Proceeds from prepayments and maturities of securities available for sale Purchases of securities available for sale ) ) Decrease (increase) in Federal Home Loan Bank and other restricted stock ) Increase in loans - net ) ) Purchases of bank premises and equipment - net ) ) Net cash provided by investing activities FINANCING ACTIVITIES: Decrease in demand and savings deposits ) ) Increase (decrease) in time deposits ) Decrease in other temporary borrowings ) - Proceeds from issuance of senior unsecured debt - Decrease in overnight sweep and settlement accounts, net - ) Cash dividends paid on common stock ) ) Cash dividends paid on preferred stock ) ) Proceeds from reissuance of treasury stock - Proceeds from shares issued under dividend reinvestment plan Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - JANUARY 1 CASH AND CASH EQUIVALENTS - JUNE 30 $ $ SUPPLEMENTAL DATA: Interest paid $ $ Income taxes paid $ $ Loans transferred to held for sale - $ See accompanying notes to unaudited condensed consolidated financial statements. 3 STATE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Six Months Ended June 30, 2010 and 2009 (in thousands, except share and per share data) Preferred Stock Common Stock Warrant Surplus Retained Deficit Treasury Stock Accumulated Other Comprehensive Income Total Stockholders' Equity Balance, January 1, 2010 $ ) $ ) $ $ Net income - Other comprehensive income, net of tax: Unrealized gains (1) - Reclassification adjustment (2) - ) Total other comprehensive income - Total comprehensive income - Accretion of discount on preferred shares - - - ) - - - Cash dividend on common stock ($.10 per share) - ) - - ) Cash dividend on preferred stock (5%) - ) - - ) Shares issued under the dividend reinvestment plan (19,454 shares at 95% of market value) - Stock issued under directors' stock plan (13,875 shares) - Stock-based compensation (149,103 shares) - 2 - Treasury stock reissued (142,665 shares) - - - ) - - Balance, June 30, 2010 $ ) $ ) $ $ Balance, January 1, 2009 $ ) $ ) $ $ Adjustment for change in par value of common stock to $0.01 per share from $5.00 per share - ) - Net loss - ) - - ) Other comprehensive income, net of tax: Unrealized losses (1) - ) Reclassification adjustment (2) - Total other comprehensive income - Total comprehensive loss - ) Accretion of discount on preferred shares - - - ) - - - Cash dividend on common stock ($.10 per share) - ) - - ) Cash dividend on preferred stock (5%) - ) - - ) Shares issued under the dividend reinvestment plan (32,106 shares at 95% of market value) - Stock issued under directors' stock plan (10,625 shares, 41,609 treasury shares reissued) - - - ) - - Stock-based compensation (53,074 shares) - 1 - Balance, June 30, 2009 $ ) $ ) $ $ (1) Unrealized gains (losses) on securities available for sale, net of taxes of $1,201 and $(779) in 2010 and 2009, respectively. There were no changes in unrealized gains (losses) on securities for which a portion of an other-than-temporary impairment has been recognized in earnings. (2) Adjustment for (gains) losses included in net income, net of taxes of $1,104 and $(1,128) in 2010 and 2009, respectively. See accompanying notes to unaudited condensed consolidated financial statements. 4 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.FINANCIAL STATEMENT PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The unaudited condensed consolidated financial statements include the accounts of State Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, State Bank of Long Island and its subsidiaries (the “Bank”). State Bancorp, Inc. and subsidiaries are collectively referred to hereafter as the “Company.”All intercompany accounts and transactions have been eliminated. The Company also has two unconsolidated subsidiaries, State Bancorp Capital Trust I and State Bancorp Capital Trust II (collectively the “Trusts”), entities formed in 2002 and 2003, respectively, to issue trust preferred securities. The Company has fully and unconditionally guaranteed all obligations of State Bancorp Capital Trust I and State Bancorp Capital Trust II under the trust agreements relating to the respective trust preferred securities.(See Note 8 of the Notes to Consolidated Financial Statements included in Item 8, “Financial Statements and Supplementary Data” of the Company’s 2009 Annual Report on Form 10-K.) In the opinion of the Company’s management, the preceding unaudited condensed consolidated financial statements contain all adjustments, consisting of normal accruals, necessary for a fair presentation of its condensed consolidated balance sheets as of June 30, 2010 and December 31, 2009, its condensed consolidated statements of operations for the three and six months ended June 30, 2010 and 2009, its condensed consolidated statements of cash flows for the six months ended June 30, 2010 and 2009 and its condensed consolidated statements of stockholders’ equity and comprehensive income (loss) for the six months ended June 30, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results of operations to be expected for the remainder of the year.For further information, please refer to the audited consolidated financial statements and footnotes thereto included in the Company’s 2009 Annual Report on Form 10-K. Accounting for Derivative Financial Instruments From time to time, the Bank may execute customer interest rate swap transactions together with offsetting interest rate swap transactions with institutional dealers.Each swap is mutually exclusive, and the swaps are marked to market with changes in fair value recognized as other income, with the fair value for each individual swap largely offsetting the corresponding other. The customer swap program provides a customer financing option that can result in longer maturity terms without incurring the associated interest rate risk. The Company does not hold any derivative financial instruments for trading purposes. For the three and six months ended June 30, 2010, net credit valuation adjustments (“CVA”) of $64 thousand and $80 thousand, respectively, were recorded as a reduction to other income. The CVA represents the consideration of credit risk of the counterparties to a transaction and the effect of any credit enhancements related to the transaction. For the three and six months ended June 30, 2009, net losses of $140 thousand and $228 thousand, respectively, were recorded as two customer interest rate swap transactions were no longer offset by an institutional dealer due to the event of default under the swap agreements the Bank had with Lehman Brothers Special Financing Inc. (See Note 14 of the Notes to Consolidated Financial Statements included in Item 8, “Financial Statements and Supplementary Data” of the Company’s 2009 Annual Report on Form 10-K.) As all customer interest rate swap transactions are now offset by swap transactions with institutional dealers, we expect that their future impact on the Company’s financial statements will be immaterial. At June 30, 2010 and December 31, 2009, the total gross notional amount of swap transactions outstanding was $36 million and $37 million, respectively. Information on the Company’s derivative financial instruments at June 30, 2010 and December 31, 2009 follows. Fair Values of Derivative Instruments (in thousands) June 30, 2010 December 31, 2009 Balance Sheet Location Fair Value Fair Value Derivatives not designated as hedging instruments: Interest rate contracts Other assets $ $ Interest rate contracts Other liabilities $ $ 5 Accounting for Bank Owned Life Insurance The Bank is the beneficiary of a policy that insures the lives of certain current and former senior officers of the Bank and its subsidiaries.The Company has recognized the cash surrender value, or the amount that can be realized under the insurance policy, as an asset in the consolidated balance sheets. Changes in the cash surrender value are recorded in other income. Allowance for Loan Losses The allowance for loan losses is established through a provision for loan losses charged to expense. Loans are charged against the allowance when management believes that the collectibility of the principal is unlikely, while recoveries of previously charged-off loans are credited to the allowance. The balance in the allowance for loan losses is maintained at a level that, in the opinion of management, is sufficient to absorb probable inherent losses. To determine that level, management evaluates problem loans based on the financial condition of the borrower, the value of collateral and/or guarantor support. Based upon the resultant risk categories assigned to each loan and the procedures regarding impairment described below, an appropriate allowance level is determined. Management also evaluates the quality of, and changes in, the portfolio, while taking into consideration the Bank’s historical loss experience, the existing economic climate of the service area in which the Bank operates, examinations by regulatory authorities, internal reviews and other evaluations in determining the appropriate allowance balance. Management utilizes all available information to estimate the adequacy of the allowance for loan losses. However, the ultimate collectibility of a substantial portion of the loan portfolio and the need for future additions to the allowance will be based upon changes in credit and economic conditions and other relevant factors. Commercial and industrial loans and commercial real estate loans are considered impaired when, based on current information and events, it is probable that the Company will not be able to collect all of the principal and interest due under the contractual terms of the loan. Management considers all non-accrual loans and troubled debt restructurings in excess of $250 thousand for impairment. Those with balances less than $250 thousand as well as other groups of smaller-balance homogeneous loans, such as consumer and residential mortgages, are collectively evaluated for impairment. Problem loans, for which the terms have been modified, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and are classified as impaired. The allowance for loan losses related to loans that are impaired includes reserves which are based upon the expected future cash flows, discounted at the effective interest rate, or the fair value of the underlying collateral for collateral-dependent loans, or the observable market price.This evaluation includes inherently subjective elements as it requires material estimates, including the amount and timing of future cash flows expected to be received on impaired loans, which may be susceptible to significant change. Other-Than-Temporary Impairment (“OTTI”) of Investment Securities Accounting guidance requires an entity to assess whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis. If either of these criteria is met, the entire difference between amortized cost and fair value is recognized as impairment through earnings.For securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1) OTTI related to other factors, which is recognized in other comprehensive income and 2) OTTI related to credit loss, which must be recognized in the statement of operations.The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis. Management evaluates securities for OTTI on at least a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. In estimating OTTI, management considers: (1) the length of time and extent that fair value has been less than cost, (2) the financial condition and near term prospects of the issuer, (3) whether the market decline was affected by macroeconomic conditions and (4) whether the Company has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery. In analyzing an issuer’s financial condition, the Company’s management considers whether the securities are issued by the U.S. Government or its agencies, whether downgrades by bond rating agencies have occurred, industry analysts’ reports and the issuer’s financial statements and related disclosures. Adoption of New Accounting Guidance In June 2009, the Financial Accounting Standards Board (“FASB”) amended existing guidance to improve the relevance and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. This amended guidance addresses (1) practices that are not consistent with the intent and key requirements of the original guidance and (2) concerns of financial statement users that many of the financial assets (and related obligations) that have been derecognized should continue to be reported in the financial statements of transferors. The impact of adoption on January 1, 2010 was not material. 6 In June2009, the FASB amended guidance for consolidation of variable interest entities by replacing the quantitative-based risks and rewards calculation for determining which enterprise, if any, has a controlling financial interest in a variable interest entity. The new approach focuses on identifying which enterprise has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2)the right to receive benefits from the entity. Additional disclosures about an enterprise’s involvement in variable interest entities are also required. The impact of adoption on January 1, 2010 was not material. Newly Issued But Not Yet Effective Accounting Guidance In July 2010, the FASB issued an Accounting Standards Update (“ASU”), “Receivables: Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses.An entity should provide disclosures on a disaggregated basis on two defined levels: (1) portfolio segment; and (2) class of financing receivable. The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables, the aging of past due financing receivables at the end of the reporting period by class of financing receivables, and the nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses.For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The Company expects the adoption to be disclosure-related only and have no impact on the results of operations. 2.STOCKHOLDERS’ EQUITY The Company has 250,000 shares of preferred stock authorized. In December 2008, the U.S. Department of the Treasury (the “Treasury”) purchased 36,842 shares of the Company’s fixed-rate cumulative perpetual Series A Preferred Stock par value $0.01 per share and liquidation preference $1,000 per share, with a redemption and liquidation value of $37 million and an initial annual dividend of 5% for five years and 9% thereafter. The Treasury also received a warrant to purchase 465,569 shares of the Company’s common stock with an exercise price of $11.87 per share representing an aggregate market price of $6 million or 15% of the preferred stock investment. The warrant is immediately exercisable and expires in ten years. Pursuant to the American Recovery and Reinvestment Act of 2009 (“ARRA”), subject to approval by the Treasury and the Company’s primary federal regulator, the Company may redeem the preferred stock without regard to whether the Company has replaced such funds from any other source or to any waiting period. Stock held in treasury by the Company is reported as a reduction to total stockholders’ equity. During the first six months of 2010, the Company reissued 142,665 shares of common stock previously held in treasury to be used for contributions under the Company’s Employee Stock Ownership Plan and also issued 182,432 new shares related to dividend reinvestment and equity-based compensation plans. The Company has not repurchased any of its common shares thus far in 2010. 3.EARNINGS PER COMMON SHARE Basic earnings per common share is computed based on the weighted-average number of shares outstanding.Diluted earnings per common share includes the dilutive effect of additional potential common shares issuable under stock options, restricted stock grants and common stock warrants. For periods in which a loss is reported, the impact of stock options, restricted stock grants and common stock warrants is not considered as the result would be antidilutive. The computation of earnings per common share for the three and six months ended June 30, 2010 and 2009 follows. 7 Three Months Ended June 30, Six Months Ended June 30, (in thousands, except share and per share data) Distributed earnings allocated to common stock $ $ $ $
